United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baton Rouge, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael E. Woods, for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1596
Issued: August 12, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 10, 2020 appellant, through her representative, filed a timely appeal from
an August 27, 2020 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). As more than 180 days has elapsed from OWCP’s last merit decision, dated May 7,
2007, to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.
FACTUAL HISTORY
On January 8, 1990 appellant, then a 30-year-old distribution clerk, filed an occupational
disease claim (Form CA-2) alleging that she developed bilateral carpal tunnel syndrome due to
factors of her federal employment, including sorting mail, lifting stapling, and using a keyboard.
OWCP accepted the claim for bilateral carpal tunnel syndrome. It later expanded acceptance of
the claim to include right fracture of carpal bones, right knee dislocation, right knee medial
meniscus tear, and right ankle sprain. OWCP paid appellant wage-loss compensation on the
supplemental rolls from January 29, 1990 through November 16, 1991, and on the periodic rolls,
commencing November 17, 1991.
In an October 8, 2003 report, Dr. Warren Williams, a Board-certified neurosurgeon, opined
that appellant was not capable of returning to work in any capacity. He noted that she had
limitations with regard to sitting, walking, standing, reaching, reaching above her shoulders,
twisting, bending, stooping, and operating a motor vehicle. Dr. Williams indicated that appellant
could not drive for more than 15 minutes at one time. He advised that she suffered from many
conditions and was taking more than 30 medications daily.
On April 19, 2004 OWCP referred appellant, along with a statement of accepted facts
(SOAF), for a second opinion examination with Dr. Christopher Cenac, a Board-certified
orthopedic surgeon. In a June 14, 2004 report, Dr. Cenac noted his review of the medical record
and SOAF. He provided physical examination findings and performed x-rays of appellant’s right
ankle, right hand, right knee, and left wrist. Dr. Cenac opined that appellant had reached maximum
medical improvement (MMI) and had no ongoing residuals for all of her employment-related
injuries. He found that appellant could perform sedentary work and was employable as an
information clerk, telemarketer, and retail sales person.
On August 11, 2004 OWCP determined that a conflict in the medical opinion evidence
existed between Dr. Williams, appellant’s treating physician, and Dr. Cenac, the second opinion
physician, regarding appellant’s work capabilities. It referred appellant’s case, along with a SOAF,
to Dr. Robert Ruel, a Board-certified orthopedic surgeon serving as the impartial medical examiner
(IME).
In a November 3, 2004 report, Dr. Ruel noted his review of the medical record and SOAF.
He recounted appellant’s history of injury and provided physical examination findings. Dr. Ruel
found that appellant had diminished sensation in her right hand. He opined that appellant was at
MMI for both wrists and that her osteoporosis and arthritic changes were due to her degenerative
arthritis and not her employment factors. Dr. Ruel further found that appellant was at MMI for
her right knee, right wrist, and right tibial plateau and did not require further treatment related to
her conditions. He opined that appellant was capable of working four hours per day, five days per

2

week. In an accompanying work capacity evaluation (Form OWCP-5c), dated November 4, 2004,
Dr. Ruel outlined appellant’s work restrictions.
On March 15, 2005 the employing establishment offered appellant a modified assignment
to work a limited-duty position as a mail processing clerk.
In a March 21, 2005 statement, appellant asserted that she was unable to return to work.
She submitted notes from her treating physicians and diagnostic studies.
In a letter dated April 6, 2005, OWCP advised appellant that the offered position remained
available. It explained that the modified mail processing clerk position was suitable and in
accordance with the medical restrictions set forth in Dr. Ruel’s November 4, 2004 report. OWCP
notified appellant that if she failed to accept the position or to provide adequate reasons for refusing
the job offer, her right to compensation would be terminated, pursuant to 5 U.S.C. § 8106(c)(2).
It afforded appellant 30 days to respond.
On May 10, 2005 OWCP advised appellant that it considered the reasons she provided for
refusing to accept the offered position and did not find them to be valid. It noted that there was no
medical documentation of record to validate her current condition. OWCP provided appellant an
additional 15 days to accept and report to the position, and advised that, if she did not report to the
job within 15 days of the date of the letter, her wage-loss compensation benefits and entitlement
to a schedule award would be terminated. No response was received.
By decision dated May 27, 2005, OWCP terminated appellant’s wage-loss compensation
benefits and schedule award entitlement, effective May 28, 2005, pursuant to 5 U.S.C.
§ 8106(c)(2), as she had refused an offer of suitable work. It found that the offered position was
within the restrictions set forth by Dr. Ruel with whom the special weight of the medical evidence
rested.
On June 20, 2005 appellant accepted the offer of modified assignment as a limited-duty
mail processing clerk and returned to work.
On June 24, 2005 appellant, through her representative, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on April 2, 2007.
During the hearing, appellant testified that despite successfully returning to work, she was not able
to return to work at the time of the offer of modified assignment. She noted that she suffered from
seizures, sleep apnea, respiratory conditions, and cardiovascular problems.
Appellant continued to submit medical evidence, including medical reports from her
treating physicians and neurological and sleep studies.
By decision dated May 7, 2007, OWCP’s hearing representative affirmed the May 27,
2005 decision.
On February 13, 2019 appellant, through her representative, requested reconsideration.
Appellant’s representative asserted that OWCP asked the second opinion physician, Dr. Cenac,
and the IME, Dr. Ruel, leading questions when inquiring as to the etiology of appellant’s bilateral
upper extremity and right lower extremity conditions. He argued that the opinions of the
3

physicians should have been excluded. Appellant’s representative further contended that OWCP
did not adequately consider appellant’s depression, post-traumatic stress syndrome, osteoporosis,
and rheumatoid arthritis when evaluating her modified job offer.
By decision dated February 27, 2019, OWCP denied appellant’s request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of error.
In a letter dated March 4, 2019, appellant’s representative asserted that OWCP did not
address his argument that it improperly posed leading questions to Drs. Cenac and Ruel in its
February 27, 2019 decision. He requested that OWCP make a determination on the issue of
whether leading questions were asked of the examining physicians.
On May 23, 2020 appellant, through her representative, requested reconsideration of the
May 27, 2005 decision. Appellant’s representative asserted that Dr. Ruel was improperly selected
as an IME. He argued that the selection of the IME should be made through a strict rotational
system using appropriate medical directories and that the Physicians Directory System (PDS)
should be used. Appellant’s representative contended that upon request, OWCP failed to provide
a bypass history report, Form ME023 (appointment notification report), or any other record that
showed that it had properly selected Dr. Ruel as an IME. He asserted that Dr. Ruel’s opinion could
not be afforded the special weight of the medical evidence and, thus, a conflict of medical opinion
remained between Drs. Williams and Cenac.
In a July 21, 2020 e-mail, appellant’s representative requested a copy of the bypass history
report and Form ME023 to demonstrate how OWCP selected Dr. Ruel as the IME.
By decision dated August 27, 2020, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error. It noted that
appellant’s assertion that Dr. Ruel was improperly selected as an IME was made without any
supportive evidence. OWCP found that mere allegations were insufficient to establish bias and
that its bypass procedures would be presumed unbiased unless proved otherwise.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.3 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.4 Timeliness is determined by the document receipt date of
the request for reconsideration as indicated by the “received date” in the Integrated Federal

3

5 U.S.C. § 8128(a); C.S., Docket No. 20-1075 (issued December 31, 2020); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
4

20 C.F.R. § 10.607(a).

4

Employees’ Compensation System (iFECS).5 Imposition of this one-year filing limitation does
not constitute an abuse of discretion.6
When a request for reconsideration is untimely, OWCP undertakes a limited review to
determine whether the request demonstrates clear evidence that OWCP’s most recent merit
decision was in error.7 OWCP’s procedures provide that it will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the
claimant’s request for reconsideration demonstrates “clear evidence of error” on the part of
OWCP.8 In this regard, OWCP will limit its focus to a review of how the newly submitted
evidence bears on the prior evidence of record.9
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.10 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error. It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP’s
decision.11
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard.12 The claimant must present evidence which on its face shows that OWCP made
an error. Evidence such as a detailed, well-rationalized medical report which, if submitted before
the denial was issued, would have created a conflict in medical opinion requiring further
development, is insufficient to demonstrate clear evidence of error.13 The Board makes an
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2020).

6

J.J., Docket No. 19-0977 (issued December 31, 2020); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
7
See 20 C.F.R. § 10.607(b); W.J., Docket No. 20-0489 (issued December 21, 2020); M.H., Docket No. 18-0623
(issued October 4, 2018); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).
8

L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010). See
also 20 C.F.R. § 10.607(b); supra note 5 at Chapter 2.1602.5 (February 2016).
9

J.M., Docket No. 19-1842 (issued April 23, 2020); J.W., Docket No. 18-0703 (issued November 14, 2018);
Robert G. Burns, 57 ECAB 657 (2006).
10

S.C., Docket No. 18-0126 (issued May 14, 2016); supra note 5 at Chapter 2.1602.5(a) (February 2020).

11

C.M., Docket No. 19-1211 (issued August 5, 2020).

12

Supra note 5 at Chapter 2.1602.4(b) (February 2020).

13

J.J., supra note 6.

5

independent determination of whether a claimant has demonstrated clear evidence of error on the
part of OWCP.14
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
OWCP received appellant’s request for reconsideration on May 23, 2020, more than one
year after the date of the last merit decision dated May 7, 2007. Appellant’s request was, therefore,
untimely filed. Consequently, she must demonstrate clear evidence of error on the part of
OWCP.15
On reconsideration appellant’s representative contended that OWCP failed to document
that it had properly selected Dr. Ruel as an IME. However, the Board finds that appellant’s
representative has raised only a possibility of an improper selection of Dr. Ruel. In order to
establish clear evidence of error, the evidence in question must be positive, precise, and explicit
and must manifest on its face that OWCP committed an error. However, appellant’s representative
has failed to provide evidence to support the allegations of clear evidence of error regarding the
selection of Dr. Ruel.
Accordingly, the Board finds that OWCP properly denied appellant’s reconsideration
request as it was untimely filed and failed to demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.

14

Id.

15

20 C.F.R. § 10.607(b); J.J., supra note 6.

6

ORDER
IT IS HEREBY ORDERED THAT the August 27, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 12, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

